Title: John Adams to William Stephens Smith, 19 December 1798
From: Adams, John
To: Smith, William Stephens


          
            Dear Sir
            Philadelphia Dec 19th [1798]
          
          Before you receive this you will probably receive a letter from the Secy at war informing you that the general officers have proposed either you or Mr Hammond to be a Lt Col commandant. This event has embarassed me. I know not what to do. I know not whether the senate will not negative the nomination if I make it; nor whether you will accept the appointment if they should advise and consent to it.
          Upon this occasion I must be explicit with you. Your pride and ostentation which I myself have seen with inexpressible grief for many years have excited among your neighbors so much envy & resentment that if they have to alledge against you any instance of dishonorable and dishonest conduct as it is pretended they have, you may depend upon it, it will never be forgiven or forgotten. He whose vanity has been indulged & displayed to the humiliation & mortification of others may depend on meeting their revenge when ever they shall find an opportunity for it. They are now takeing vengeance on you with a witness.
          If I were to nominate you to any thing more than a regiment according to reports & spirit that prevail, I have no doubt you would be again negatived by the Senate. If I nominate you to a regiment I still fear it will not pass.
          
          It is a great misfortune to the public that the office I hold should be disgraced by a nomination of my son in law, which the Senate of the U.S. think themselves obliged to negative. If the disgrace should be repeated it will be a serious thing to the public as well as to me & you & our children.
          I pray you then to write me without loss of time whether you wish me to make the nomination & whether you will accept it if made & consented to.
          My love to my daughter & Miss Caroline. I am dear Sir you affectionate father in law
          
            John Adams
          
        